Defendant contends that his first felony conviction could not serve as a basis for sentencing him as a second felony offender because prior to the plea resulting in the original felony conviction he was not advised that he would thereafter be subject to enhanced punishment for a subsequent felony conviction. This contention is without merit (People v Harris, 61 NY2d 9; People v McGrath, 43 NY2d 803; People v Sirianni, 89 AD2d 775).
We have considered defendant’s other contention and find it to be without merit. Mollen, P. J., Mangano, Thompson and O’Con-nor, JJ., concur.